Citation Nr: 0008495	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-50 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1973, including service in the Republic of Vietnam from 
August 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the April 1995 rating 
action, the RO denied the veteran's claim for service 
connection for PTSD.  In the April 1997 rating decision, the 
RO denied his claim for a permanent and total rating for 
pension purposes.  The veteran timely appealed these 
determinations to the Board.

As a preliminary matter, the Board notes that the September 
1996 Statement of the Case (SOC) identifies the August 1996 
rating decision, in which the RO confirmed and continued the 
April 1995 denial of service connection for PTSD, on the 
basis that the claim was not well grounded, as the rating 
action on appeal.  However, subsequent to the RO's 
preparation of the SOC, the United States Court of Appeals 
for Veterans Claims) (Court) decided the case of Meuhl v. 
West, 13 Vet. App. 159 (1999).  In Meuhl, the Court held that 
where, as here, pertinent evidence is presented or secured 
within one year of the date of the mailing of the notice of 
the decision, that evidence must be considered to have been 
filed in connection with his initial claim.  See Id. at 161-
62.

In a November 1994 statement, which was filed at the RO that 
same month, the veteran requested that "benefits be paid 
retroactively pursuant to 38 C.F.R. § 3.151(b)."  In 
addition, in a February 1998 statement, the veteran 
challenged the date identified by the RO in the December 1997 
SOC as to when the veteran's claim of entitlement to 
nonservice-connected pension benefits was filed.  As noted 
above, the RO has denied the veteran's claim for nonservice-
connected benefits, and that claim will be addressed by the 
Board in the REMAND following the ORDER portion of the 
DECISION, below.  Thus, the appellant's assertions pertaining 
to the effective date of any award of nonservice-connected 
pension benefits are now premature, but are referred to the 
RO for consideration in connection with that claim.

In April 1999, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned Board 
Member at a hearing held in Washington, DC. During the 
hearing, the undersigned Board Member granted the veteran's 
request to hold the record open for thirty days for the 
submission of pertinent evidence.  Approximately two weeks 
later, the veteran submitted, accompanied by a waiver of RO 
consideration, VA medical records, dated from June 1994 to 
January 1999, reflecting treatment for his PTSD; an undated 
lay statement of a friend; excerpts of Vietnam war casualty 
reports obtained via an internet website; and a "packing 
list" from the National Archives and Records Administration 
(NARA).  This evidence will be considered by the Board in 
connection with the instant appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claim is plausible.

3.  In numerous statements and in sworn hearing testimony, 
the veteran reports several in-service stressful experiences 
in support of his claim for service connection for PTSD, 
including having witnessed and participated in a non-combat 
related fire that occurred on Tan My Island in October 1970, 
and which resulted in the death of a fellow servicemen; this 
incident, and the geographic proximity of the veteran's unit 
to it, have been independently corroborated.

4.  The record contains medical evidence indicating that the 
veteran has PTSD, at least in part as a result of, the 
verified in-service stressful experience that occurred while 
he was stationed in Vietnam, and that his current symptoms 
are related to such experience.


CONCLUSIONS OF LAW

1. The veteran has submitted a well-grounded claim of 
entitlement to service
connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well-groundedness determination

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. §3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §1110 and 
38 C.F.R. §3.303(a) (which govern claims for service 
connection in general).

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of a well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service-stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

The record shows that the veteran has been diagnosed on 
numerous occasions as having PTSD.  Furthermore, he asserts 
that he experienced several in-service stressful experiences, 
to include witnessing the death of fellow servicemen due to 
fire.  Under these circumstances, the Board finds that the 
veteran has met his initial burden of showing that his claim 
for service connection for PTSD is plausible, and hence, well 
grounded.  

II.  Service connection

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD, the RO must now 
consider the claim on the merits.  The Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that some of the veteran's 
alleged in-service stressful experiences have not to date 
been verified, and that the United States Army & Joint 
Services Environmental Support Group (ESG) (now the U.S. 
Armed Services Center for Research of Unit Records (Unit 
Records Center), in February 1995 and July 1996, has twice 
requested that the RO provide it with additional information, 
including copies of the veteran's personnel records.  To 
date, though, VA has not provided the Unit Records Center 
with this information.  In view of fact that the Board has 
reached a favorable disposition in the current appeal (the 
grant of service connection for PTSD), however, the Board 
finds that the veteran is not prejudiced by its review of the 
claim on the basis of the current record.  See Allday v. 
Brown, 7 Vet. App. 517, 530 (1995) (the duty to assist does 
not extend to seeking records that would make no difference 
in the outcome of this appeal).

In numerous statements and in his April 1999 hearing 
testimony, the veteran essentially asserts that service 
connection is warranted for PTSD because he has this disorder 
as a result of his experiences while serving in the Republic 
of Vietnam.  In this regard, he asserts that he witnessed 
and/or helped rescue from non-combat related fires fellow 
servicemen who were trapped inside "hootches" or barracks.  
In addition, he reports that some of these men died as a 
result of these fires.  The veteran indicated that these 
fires occurred on approximately October 30, 1970 and December 
3, 1970, respectively.  Further, he testified that the smell 
of dead, burning bodies has never left him.  The veteran also 
claims as in-service stressful experiences being subjected to 
hostile sniper fire and mortar attacks, as well as, while 
driving as a truck driver, encountering land mines while 
driving on roadways.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145; Zarycki, 6 
Vet. App. at 98.  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The service personnel records show that, from September 3, 
1970 to August 24, 1971, the veteran was attached to the 
863rd Transport Command.  During this period, he served with 
the 560th General Supply Company and the 403rd Transport 
Company.  The military records obtained from the Unit Records 
Center show that the 560th General Supply Company and the 
403rd Transport Company were component units of the 863rd 
Transport Command, and that all of these units were stationed 
at the port of Tan My Island in Thua Thien Province, which is 
in northern Vietnam.  In addition, his DD Form 214 indicates 
that his military occupational specialties (MOS's) were motor 
transport operator and firefighter.

As stated above, among the stressors identified by the 
veteran is the death of a fellow serviceman, who died from 
burn injuries sustained in a noncombat-related fire that took 
place on October 30, 1970 on Tan My Island in Thua Thien 
Province.  The documentation obtained from Unit Records 
Center shows that, on October 30, 1970, [redacted] was 
attached to the 544th Transportation Company (Medium Boat) in 
Thua Thien Province, which was assigned to the 403rd 
Transport Company.  The supporting materials provided by the 
Unit Records Center further indicates that the 403rd 
Transport Company was stationed on Tan My Island.  At that 
time, the veteran was attached to the 560th General Supply 
Company, which as noted above was a component of the 863rd 
Transport Command, and which was also stationed on Tan My 
Island.  The 403rd Transport Company was attached to the 863rd 
Transport Company during this time.  As such, at the time of 
the fire which destroyed the building on October 30, 1970, 
and which caused the death of Mr. [redacted], the veteran's 
unit was in geographic proximity with Mr. [redacted] unit.

In addition, as noted in the introduction to this decision, 
shortly subsequent to this hearing, the veteran submitted 
pertinent evidence.  The recently submitted evidence that he 
obtained via the Internet relates to the October 1970 burning 
death of Mr. [redacted] and is consistent with that noted 
above.  Finally, in the undated lay statement filed at that 
time, a friend of the veteran reported that she had known him 
for approximately six months.  She described some of his 
psychiatric symptoms and social impairment.

The Board recognizes that Unit Records Center report and the 
supporting materials do not provide specific corroboration of 
the veteran's witnessing or participating in the alleged 
event.  However, in Suozzi v. Brown, 10 Vet. App. 307 (1997), 
the Court held that, by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  See Suozzi, 10 
Vet. App. at 311.  In Suozzi, the Court found that a radio 
log, which showed that the veteran's company had come under 
attack, was new and material evidence to warrant reopening a 
claim of service connection for PTSD, despite the fact that 
the radio log did not identify the veteran's participation.  
The Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.

Under the circumstances of the case, and in light of the 
Suozzi opinion, the Board finds that the documentation 
provided by the Unit Records Center and the NARA supports the 
veteran's assertion that he participated in the rescue and/or 
witnessed the death of Mr. [redacted].  In this regard, as 
noted above, his service records also indicate that one of 
his MOS's was firefighter.  The question remains, however, as 
to whether the veteran has a credible diagnosis of PTSD based 
on the occurrences of such stressful in-service events, to 
include whether there is a nexus between such events and the 
veteran's symptoms.

In June 1994, the veteran underwent psychological testing at 
the Hampton, Virginia, VA Medical Center (VAMC).  The 
Minnesota Multiphasic Personality Inventory (MMPI), the 
Millon Behavioral Health Inventory (MBHI) and State-Trait 
Anxiety Inventory were administered.  The examiner reported 
that the test results showed that the veteran's recent 
diagnosis of PTSD was "probably accurate."

VA outpatient treatment records, dated from June 1994 to 
December 1996, reflect that the veteran reported a history of 
having experienced in-service stressful event while serving 
in Vietnam, including the "hootch" fires mentioned above.  
In addition, the records show that he was seen on a regular 
basis at the Hampton, Virginia, VAMC for various psychiatric 
complaints and indicate that he was repeatedly diagnosed as 
having PTSD.  

In April 1997, the veteran was afforded a formal VA 
psychiatric examination in connection with this claim.  Under 
the category "events in the war zone," the examiner 
indicated that the veteran reported only one in-service 
stressful experience; he stated that, one night, while 
working in a support port located in Northern Vietnam, there 
was a fire in two of the barracks.  The veteran said that he 
worked to extinguish the fire, but that two of his fellow 
servicemen died as a result.  In addition, the veteran 
reported that he suffered from suicidal thoughts, decreased 
energy, "poor sleep and appetite," irritability and 
avoidance behavior; he also complained that he was easily 
startled.  The veteran further stated that he was currently 
treating the disability with Zoloft, Penoline and BuSpar.  
The examiner diagnosed the veteran as having mild "combat-
related" PTSD and alcohol dependence in full remission.  

As noted above, shortly subsequent to this hearing, the 
veteran submitted, among other things, pertinent VA medical 
records, dated from June 1994 to January 1999.  Although some 
of these records had previously been associated with the 
claims folder, outpatient treatment records, dated subsequent 
to December 1996, were added to the record.  These records 
show that the veteran continued to be seen on a regular basis 
for complaints and treatment of his PTSD.  Significantly, the 
veteran reported having nightmares related to the "hootch" 
fires and was repeatedly diagnosed as having chronic PTSD.  

The record thus reflects that the veteran has been diagnosed 
as having PTSD on numerous occasions, including after 
studying the results of psychological testing.  Further, the 
evidence shows that the April 1997 VA examiner, as well as 
the examiners who have seen the veteran on an outpatient 
treatment basis, have indicated that there is a nexus between 
that disability and the "hootch" fires, one of which has 
been specifically corroborated by the supporting 
documentation provided by the Unit Records Center.  In this 
regard, the Board notes that, in the April 1997 VA 
examination report, the examiner identified this in-service 
stressful experience, under the category "events in the war 
zone," and did not discuss any other alleged in-service 
stressful experience, to include those which the Unit Records 
Center indicated it needed additional information to verify.  
The examiner thereafter diagnosed the veteran as having PTSD, 
which he attributed to his "combat" experiences during his 
period of service in Vietnam.  As such, although none of the 
examiners have specifically cited the verified "hootch" 
fire as the specific stressor underlying the diagnosis, it 
appears that such is established, by implication, by April 
1997 VA examiner's the use of the term combat, which appears 
to relate to the hootch fire, which is listed as an event 
that occurred in the war zone, to describe the veteran's 
experiences.  The favorable medical reports also indicate 
that such experiences are the source of the veteran's current 
psychiatric symptoms.  Thus, while the medical evidence is 
far from definitive, the Board finds that the totality of the 
medical evidence of record suggests that the veteran has PTSD 
as a result of verified in-service stressful experiences that 
occurred while he was stationed in Vietnam, and that his 
current symptoms are related to such experiences.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and in light of the foregoing, the Board finds that, 
with resolution of all reasonable doubt in the veteran's 
favor, the veteran has satisfied all three elements necessary 
for a claim for service connection for PTSD, i.e., a clear 
current diagnosis of the disorder, credible supporting 
evidence that in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the in-service stressors.  38 C.F.R. 
§ 3.304(f).  Accordingly, service connection for PTSD is 
warranted.


ORDER

As evidence of a well-grounded claim for service connection 
for PTSD has been presented, the appeal is granted to this 
extent.

Service connection for PTSD is granted.


REMAND

In light of the Board's grant of service connection for PTSD, 
on remand, the RO must assign an evaluation for this 
disability.  Impairment due to PTSD should be considered in 
determining the veteran's entitlement to a permanent and 
total rating for VA disability pension benefits.  See Vargas-
Gonzales v. West, 12 Vet. App. 321, 328 (1999).  The Board 
would also emphasize, however, that where a veteran is 
entitled to both compensation and pension, only the greater 
benefit will be awarded, unless the veteran specifically 
elects the lesser benefit.  See 38 C.F.R. § 3.151(a).

The RO assessed the veteran's PTSD (then deemed nonservice-
connected) as 10 percent disabling pursuant to Diagnostic 
Code 9411.  However, the Board finds that further evaluation 
of the veteran would be helpful in determining the extent of 
impairment attributable to PTSD.  The veteran most recently 
underwent a comprehensive VA psychiatric evaluation in April 
1997, at which time the examiner diagnosed the veteran as 
having both PTSD and alcohol dependence.  The examiner 
indicated that the veteran's PTSD was mild and that his 
alcohol dependence was in full remission.  An overall Global 
Assessment of Functioning (GAF) Score of 55 was assigned.  
However, the veteran has continued to receive regular VA care 
for this disability.  Prior to having the veteran undergo 
further examination, all outstanding medical evidence of 
record should be obtained, to include (based on the veteran's 
October 1996 indication that he was seeking Social Security 
Administration (SSA) benefits), any medical evidence relied 
upon by SSA in reaching a decision on the veteran's claim for 
benefits.

The Board also notes that, during the pendency of the appeal, 
VA's criteria for diagnosing and evaluating psychiatric 
disabilities was revised, effective November 7, 1996.  61 
Fed. Reg. 52,695 (1996).  The Board notes that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
As such, the RO must consider the claim pursuant to the 
revised criteria if an effective date prior to November 7, 
1996, is assigned and, since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
All criteria considered must be provided to the veteran.  
Also, inasmuch as the initial disability evaluation for PTSD 
will be assigned following the grant of service connection 
for the disorder, the RO should consider whether staged 
rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records from the Hampton, 
Virginia, VAMC, dated since January 1999, 
and from any other facility or source 
identified by the veteran.  If any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected PTSD.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  The percentage of the GAF 
score representing impairment due to PTSD 
should specifically be indicated, and the 
examiner should offer an opinion 
concerning the impact of the veteran's 
service-connected PTSD on his ability to 
obtain and retain employment.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above, and 
subsequent to any further development 
deemed necessary, including conducting 
any additional physical examination(s), 
the RO should, on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations and case 
law, assign a schedular disability rating 
for PTSD, as well as each of the 
veteran's other disabilities.  Then, the 
RO should adjudicate the claim of 
entitlement to a permanent and total 
rating for pension purposes, in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law (to include both the objective 
("average person") and subjective 
standards set forth in 38 U.S.C.A. §§ 
1502, 1521 (West 1991), and 38 C.F.R. §§ 
3.340, 3.342, 4.15, 4.17 and 3.321(b)(2) 
(1999), consistent with Talley v 
Derwinski, 2 Vet. App. 282, 287-8 
(1992)).

6.  Unless benefits are granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  Appellate 
review of any issue not currently in 
appellate status, to include the question 
of the proper schedular evaluation 
assigned for service-connected PTSD, may 
only be obtained if a timely appeal is 
perfected.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


- 15 -


